         Case 4:20-cv-01298-BRW Document 6 Filed 12/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BRITTANY ISBELL                                                                    PLAINTIFF

v.                                 4:20CV01298-BRW-JTK

GRAY, et al.                                                                   DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ORDERED this 17th day of December, 2020.


                                            Billy Roy Wilson
                                            UNITED STATES DISTRICT JUDGE




                                               1
